UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 1/31/14 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (37.5%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $238,346 $150,969 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 25,000 19,875 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,314,000 2,858,325 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,584,303 950,582 Austria (Republic of) sr. unsec. unsub. bonds 3 1/2s, 2021 (Austria) EUR 1,970,000 3,030,185 Belgium (Government of) sr. unsec. unsub. bonds 4 1/4s, 2022 (Belgium) EUR 4,110,000 6,541,699 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 (Brazil) $100,000 111,000 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 513,172 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) units 790 285,549 Canada (Government of) bonds 5s, 2037 (Canada) CAD 200,000 243,886 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 212,600 France (Government of) unsec. bonds 3 1/4s, 2021 (France) EUR 3,329,000 5,016,656 Germany (Federal Republic of) unsec. bonds Ser. 2007, 4 1/4s, 2017 (Germany) EUR 2,750,000 4,213,337 Germany (Federal Republic of) unsec. bonds 2 1/2s, 2044 (Germany) EUR 1,410,000 1,907,162 Germany (Federal Republic of) unsec. bonds 1 3/4s, 2022 (Germany) EUR 4,840,000 6,739,138 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $62,000 65,161 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 168,573 157,649 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) (STP) EUR 151,502 101,487 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) (STP) EUR 121,502 81,473 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) (STP) EUR 157,502 105,912 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) (STP) EUR 205,502 138,686 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) (STP) EUR 615,502 417,679 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) (STP) EUR 187,502 128,050 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) (STP) EUR 319,502 220,084 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) (STP) EUR 405,502 282,425 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) (STP) EUR 289,502 203,187 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) (STP) EUR 145,502 103,031 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) (STP) EUR 275,503 198,318 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) (STP) EUR 97,503 71,066 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) (STP) EUR 711,503 526,861 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) (STP) EUR 115,503 87,096 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) (STP) EUR 409,503 316,273 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) (STP) EUR 121,503 95,983 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) (STP) EUR 367,503 298,382 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) (STP) EUR 1,101,503 924,695 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) (STP) EUR 117,859 102,118 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) (STP) EUR 462,011 416,159 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $485,000 415,427 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 921,000 1,421,904 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 700,000 1,089,838 Italy (Republic of) sr. unsec. bonds 4 3/4s, 2023 (Italy) EUR 2,440,000 3,584,500 Italy (Republic of) unsec. bonds 4 1/2s, 2023 (Italy) EUR 3,150,000 4,548,851 Italy (Republic of) unsec. bonds 4 1/2s, 2018 (Italy) EUR 4,114,000 6,091,087 Italy (Republic of) unsec. bonds 3 3/4s, 2016 (Italy) EUR 2,180,000 3,110,753 Japan (Government of) sr. unsec. unsub. bonds 2.3s, 2040 (Japan) JPY 311,300,000 3,504,281 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 (Japan) JPY 1,377,000,000 14,049,794 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 (Japan) JPY 106,000,000 1,224,711 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 266,331 Mexican (Government of) bonds Ser. M 10, 8s, 2015 (Mexico) MXN 36,810,000 2,946,919 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,646,345 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 991,012 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $235,000 251,450 Poland (Republic of) unsec. bonds 5s, 2016 (Poland) PLN 4,460,000 1,464,103 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 271,000 380,132 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $600,000 583,902 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 85,800 98,927 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 208,954 South Africa (Republic of) sr. unsec. unsub. bonds 8s, 2018 (South Africa) ZAR 14,180,000 1,261,607 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $1,600,000 1,512,000 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 271,000 411,682 Spain (Kingdom of) sr. unsec. bonds 4.4s, 2023 (Spain) EUR 12,230,000 17,467,776 Spain (Kingdom of) sr. unsec. unsub. bonds 5.85s, 2022 (Spain) EUR 1,160,000 1,837,026 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 (Sweden) SEK 1,500,000 254,286 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 (Sweden) SEK 3,585,000 555,403 Switzerland (Government of) bonds 2s, 2021 (Switzerland) CHF 600,000 731,045 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $375,000 350,255 United Kingdom Treasury unsec. bonds 4s, 2060 (United Kingdom) GBP 1,460,000 2,713,304 United Kingdom Treasury unsec. bonds 3 3/4s, 2019 (United Kingdom) GBP 350,000 630,064 Total foreign government and agency bonds and notes (cost $113,659,826) CORPORATE BONDS AND NOTES (28.9%) (a) Principal amount Value Basic materials (1.8%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 $151,000 $144,583 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 170,400 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 4,000 4,760 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 175,000 166,713 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 157,803 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 345,238 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 171,729 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 191,232 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 230,000 267,384 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 311,000 313,364 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 160,575 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 99,000 101,173 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 41,000 42,959 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 160,000 164,493 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 120,000 119,439 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 312,198 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 230,000 245,368 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 105,000 112,901 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 206,724 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 160,068 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 955,000 1,153,755 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 300,000 379,876 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 360,000 354,504 Capital goods (0.6%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 285,000 287,138 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 105,000 99,488 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 542,000 551,485 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 253,000 333,304 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 250,000 256,806 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 50,000 50,365 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 30,000 29,965 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 105,000 142,338 Communication services (2.5%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 105,957 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,281 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 130,000 152,726 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 125,000 129,167 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 310,000 285,975 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 75,000 90,675 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 206,858 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 150,389 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 149,084 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 623,329 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 130,165 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 518,000 578,327 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 96,171 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 203,189 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 375,505 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 270,000 265,877 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 580,000 766,944 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 153,000 155,754 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 340,000 368,340 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 150,824 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 175,000 180,133 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 107,976 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 60,000 72,141 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 443,677 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 38,000 43,930 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 127,000 151,914 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 143,472 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 350,000 410,574 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 28,800 720,000 Consumer cyclicals (1.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 475,000 544,642 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 3s, 2022 71,000 67,991 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 97,538 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 170,000 218,735 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 169,200 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 425,000 436,688 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 257,750 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 247,000 310,417 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 15,000 18,964 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 640,000 681,409 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 171,000 172,283 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 244,000 246,440 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 30,000 30,750 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 94,000 105,492 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 215,000 245,186 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 61,000 67,943 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 29,000 31,029 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 160,000 152,005 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 158,050 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 220,000 222,750 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 80,000 96,528 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 126,609 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 30,542 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 50,000 51,061 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 180,000 184,549 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 150,000 148,185 Owens Corning company guaranty sr. unsec. notes 9s, 2019 15,000 18,581 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 284,709 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 65,000 63,375 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 105,000 104,405 Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 21,000 33,979 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 40,000 53,310 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 38,554 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 385,000 360,600 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 233,472 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 245,297 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 50,000 65,016 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 72,563 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 320,750 396,238 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 81,000 84,404 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 85,000 104,704 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 445,000 473,753 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 377,000 352,192 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 726,314 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 211,815 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 208,831 Energy (2.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 116,600 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 574,696 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 165,000 192,858 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 207,840 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 292,786 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 153,583 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 123,000 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 300,000 303,873 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 236,746 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 310,000 285,575 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 53,196 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 200,000 190,296 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 160,000 171,036 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 62,221 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 222,159 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 185,000 189,625 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 315,739 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 300,000 207,009 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 170,000 131,920 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 422,000 462,618 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 600,691 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,303 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 85,799 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 148,180 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 179,324 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 365,000 523,864 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 36,000 46,736 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,127 Financials (11.5%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,281,942 Aflac, Inc. sr. unsec. notes 6.9s, 2039 295,000 375,620 Aflac, Inc. sr. unsec. notes 6.45s, 2040 108,000 131,705 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 249,000 309,383 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 545,000 495,718 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 550,000 660,436 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 301,377 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 485,000 497,125 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 435,000 418,322 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 370,000 491,164 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 395,000 382,163 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 230,000 275,226 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 335,000 308,584 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 300,000 318,750 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 593,000 609,308 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 210,000 216,905 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 215,000 211,272 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 585,000 623,035 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 220,000 226,576 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,435 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 91,617 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 292,267 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 320,000 351,200 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 118,197 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 340,000 367,114 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 212,500 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 380,000 472,631 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 270,000 314,232 EPR Properties unsec. notes 5 1/4s, 2023 (R) 285,000 287,191 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 116,000 102,370 GE Capital Trust IV 144A unsec. sub. FRB bonds 4 5/8s, 2066 EUR 90,000 124,905 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 $500,000 629,398 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 225,000 271,034 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 237,328 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 12,132 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 220,000 256,300 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 907,333 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 165,000 159,473 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 250,000 316,438 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 200,000 206,500 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 685,000 752,502 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,031,000 1,081,680 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 238,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 390,000 403,650 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.241s, 2047 964,000 708,540 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 210,000 215,286 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 265,000 275,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 698,750 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,190,490 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, 2049 (United Kingdom) 530,000 510,125 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 608,947 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 650,823 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 220,000 253,550 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 129,375 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 451,440 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 155,000 154,435 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 111,525 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 205,000 218,325 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 36,455 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 45,000 65,621 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 861,898 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 30,078 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 94,625 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 445,000 481,713 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 90,000 90,000 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 268,000 257,950 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 105,486 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 865,000 1,137,475 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 80,000 82,883 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 342,000 349,644 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 88,000 88,665 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 820,000 958,006 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 622,194 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 470,000 482,908 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 275,000 287,021 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 450,000 474,188 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 683,364 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 270,000 290,607 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 206,500 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 100,000 105,500 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 330,000 309,904 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 550,000 414,848 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 98,878 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 269,510 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 170,000 222,234 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 500,000 515,625 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 100,000 105,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 758,415 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 105,250 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 930,000 1,178,529 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 405,000 448,055 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 300,000 318,000 Health care (0.5%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 80,000 75,058 Actavis PLC sr. unsec. notes 3 1/4s, 2022 65,000 61,571 Actavis PLC sr. unsec. notes 1 7/8s, 2017 15,000 14,997 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 200,000 254,228 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 282,149 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 127,500 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 143,438 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 120,000 121,609 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 200,237 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,053 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 118,713 Supra-Nation (2.7%) Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 1,976,987 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,917,430 European Investment Bank sr. unsec. unsub. notes 4 1/8s, 2024 (Luxembourg) EUR 450,000 717,883 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,426,919 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 $480,000 410,440 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 155,513 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 230,000 237,394 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 100,000 118,000 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 225,000 221,344 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 319,207 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,402 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 56,053 60,677 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 103,665 109,756 Delta Air Lines, Inc. sr. notes Ser. 1A, 6.2s, 2018 99,514 111,704 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 112,729 132,175 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 39,000 37,235 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 76,000 69,303 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 157,948 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 173,176 199,152 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 34,611 37,294 Utilities and power (3.6%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 64,749 Beaver Valley Funding Corp. sr. bonds 9s, 2017 42,000 44,949 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 524,477 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 65,000 62,667 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 161,714 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 360,000 368,054 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 361,800 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 140,730 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 109,606 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, 2049 (France) 375,000 374,063 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 465,000 582,134 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,114,000 1,097,290 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 175,000 190,134 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 563,536 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 224,925 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 624,997 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 125,000 122,461 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 374,699 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) $155,000 177,087 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 140,540 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 357,000 353,430 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 370,000 437,099 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 195,000 213,051 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 270,000 279,903 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 702,562 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 246,000 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,113 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 530,000 691,618 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 340,000 350,867 West Penn Power Co. 144A sr. bonds 5.95s, 2017 170,000 192,053 Westar Energy, Inc. sr. mtge. bonds 8 5/8s, 2018 145,000 186,117 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 33,326 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 830,000 850,750 Total corporate bonds and notes (cost $83,153,303) MORTGAGE-BACKED SECURITIES (22.9%) (a) Principal amount Value Agency collateralized mortgage obligations (9.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.96s, 2032 $76,738 $116,239 IFB Ser. 3408, Class EK, 25.149s, 2037 29,812 43,540 IFB Ser. 3072, Class SM, 23.21s, 2035 87,041 124,903 IFB Ser. 3072, Class SB, 23.063s, 2035 78,159 111,391 IFB Ser. 3249, Class PS, 21.747s, 2036 61,213 83,485 IFB Ser. 3065, Class DC, 19.38s, 2035 89,552 127,834 IFB Ser. 2990, Class LB, 16.537s, 2034 84,472 111,633 IFB Ser. 3856, Class PS, IO, 6.44s, 2040 4,533,401 632,868 IFB Ser. 4218, Class SB, IO, 6.04s, 2041 2,319,371 425,767 IFB Ser. 4105, Class LS, IO, 5.99s, 2041 1,316,719 257,708 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 1,877,941 434,518 IFB Ser. 311, Class S1, IO, 5.79s, 2043 6,453,351 1,443,944 IFB Ser. 314, Class AS, IO, 5.73s, 2043 1,688,740 372,174 Ser. 3632, Class CI, IO, 5s, 2038 74,456 6,872 Ser. 3626, Class DI, IO, 5s, 2037 20,892 420 IFB Ser. 3852, Class SG, 4.87s, 2041 868,973 818,868 Ser. 3707, Class PI, IO, 4 1/2s, 2025 576,995 53,799 Ser. 304, Class C53, IO, 4s, 2032 5,111,675 772,681 Ser. 4141, Class PI, IO, 3s, 2042 4,171,129 583,416 Ser. 4165, Class TI, IO, 3s, 2042 10,893,231 1,511,980 Ser. 3300, PO, zero %, 2037 9,862 8,765 FRB Ser. 3326, Class WF, zero %, 2035 3,072 2,734 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.987s, 2036 71,617 110,188 IFB Ser. 07-53, Class SP, 23.621s, 2037 76,259 112,958 IFB Ser. 05-75, Class GS, 19.776s, 2035 70,822 95,007 IFB Ser. 12-96, Class PS, IO, 6.542s, 2041 2,598,519 529,370 IFB Ser. 10-46, Class SB, IO, 6.292s, 2040 1,131,158 179,402 IFB Ser. 12-132, Class SB, IO, 6.042s, 2042 4,166,565 694,316 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 2,054,035 452,093 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,145,960 134,043 Ser. 418, Class C24, IO, 4s, 2043 2,628,681 605,418 Ser. 409, Class C16, IO, 4s, 2040 1,304,392 261,593 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,699,236 613,233 Ser. 12-124, Class JI, 3 1/2s, 2042 2,832,594 451,884 Ser. 13-55, Class IK, IO, 3s, 2043 2,316,010 334,501 Ser. 13-35, Class IP, IO, 3s, 2042 6,050,689 708,829 Ser. 13-55, Class PI, IO, 3s, 2042 6,118,607 784,650 Ser. 13-23, Class PI, IO, 3s, 2041 8,072,481 872,151 Ser. 13-55, Class MI, IO, 3s, 2032 3,546,730 491,293 Ser. 03-W10, Class 1, IO, 1.115s, 2043 613,533 18,885 Ser. 07-64, Class LO, PO, zero %, 2037 16,101 14,116 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.493s, 2042 2,361,444 562,212 IFB Ser. 11-11, Class PS, IO, 6.443s, 2040 1,626,312 274,437 Ser. 10-9, Class XD, IO, 6.441s, 2040 3,002,356 532,408 IFB Ser. 10-56, Class SC, IO, 6.343s, 2040 1,044,643 192,716 IFB Ser. 13-27, Class SW, IO, 6.343s, 2040 2,148,628 396,379 IFB Ser. 10-171, Class SB, IO, 6.291s, 2040 3,588,975 662,022 IFB Ser. 13-91, Class SP, IO, 6.143s, 2042 1,589,094 292,489 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 2,032,496 358,329 IFB Ser. 10-26, Class QS, IO, 6.093s, 2040 4,031,629 762,119 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 1,462,562 257,774 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 2,148,802 357,185 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 2,879,351 485,896 IFB Ser. 10-120, Class SB, IO, 6.043s, 2035 110,433 9,458 IFB Ser. 13-122, Class DS, IO, 5.993s, 2043 1,157,599 189,165 IFB Ser. 13-99, Class SL, IO, 5.993s, 2043 2,807,580 517,353 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 2,492,849 422,513 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 2,632,665 472,168 IFB Ser. 11-146, Class AS, IO, 5.941s, 2041 2,427,361 483,576 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 1,163,670 207,843 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 1,155,153 206,460 Ser. 10-35, Class UI, IO, 5s, 2040 1,256,112 292,046 Ser. 10-9, Class UI, IO, 5s, 2040 1,539,345 330,614 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,693,325 374,919 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 86,551 15,744 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 6,363,284 1,320,563 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,922,128 259,485 Ser. 13-24, Class PI, IO, 4s, 2042 1,194,388 225,405 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,313,254 402,807 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 2,811,062 409,769 Ser. 13-53, Class PI, IO, 3s, 2041 5,702,657 796,490 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 1,700,622 297,609 Commercial mortgage-backed securities (10.0%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 71,823 72,541 Ser. 06-5, Class A2, 5.317s, 2047 1,100,826 1,106,961 Ser. 05-4, Class B, 5.118s, 2045 423,000 423,000 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.812s, 2042 925,129 2,364 Ser. 07-5, Class XW, IO, 0.361s, 2051 6,826,390 67,690 Bayview Commercial Asset Trust 144A Ser. 07-CD1A, IO, 2.14s, 2021 CAD 3,464,213 7,776 Ser. 06-CD1A, IO, zero %, 2023 CAD 2,692,765 24 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 $471,000 475,993 FRB Ser. 06-PW11, Class C, 5.439s, 2039 403,000 396,874 Ser. 06-PW14, Class X1, IO, 0.64s, 2038 5,423,230 88,724 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,612,000 1,489,327 Ser. 06-C5, Class XC, IO, 0.54s, 2049 37,863,378 549,019 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.172s, 2049 6,073,607 52,840 Ser. 07-CD5, Class XS, IO, 0.043s, 2044 4,544,208 20,048 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 841,000 881,957 Ser. 06-C8, Class AM, 5.347s, 2046 403,000 460,911 FRB Ser. 05-LP5, Class D, 5.086s, 2043 802,000 833,894 Ser. 12-CR1, Class XA, IO, 2.228s, 2045 3,208,520 394,006 COMM Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.176s, 2046 365,000 317,037 FRB Ser. 13-CR8, Class AM, 3.834s, 2046 394,000 394,469 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 964,000 867,022 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 1,762 2,868 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $182,306 200,537 Ser. 02-CP5, Class M, 5 1/4s, 2035 38,083 1,531 Ser. 03-C3, Class AX, IO, 1.496s, 2038 135,315 1 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 298,942 299,070 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.578s, 2039 8,312,917 113,230 Ser. 07-C2, Class AX, IO, 0.097s, 2049 8,861,682 38,770 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,435,402 1,437,645 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.129s, 2049 32,655,373 172,682 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 569,000 583,403 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,126,000 1,145,142 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 25,254 25,349 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 9,857 9,906 FRB Ser. GC10, Class D, 4.415s, 2046 397,000 350,194 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 320,000 331,360 FRB Ser. 07-LD12, Class A3, 5.922s, 2051 718,918 725,156 FRB Ser. 06-LDP7, Class B, 5.873s, 2045 914,000 809,254 FRB Ser. 04-CB9, Class B, 5.661s, 2041 394,000 405,111 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 406,000 412,983 FRB Ser. 13-C10, Class D, 4.16s, 2047 607,000 532,901 Ser. 06-LDP8, Class X, IO, 0.544s, 2045 2,010,513 25,694 Ser. 06-CB17, Class X, IO, 0.487s, 2043 21,990,452 287,811 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 18,001,588 158,756 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 569,000 557,969 FRB Ser. 07-CB20, Class C, 6.171s, 2051 401,000 375,504 FRB Ser. 12-C6, Class E, 5.202s, 2045 207,000 201,489 FRB Ser. 12-C8, Class D, 4.668s, 2045 824,000 813,973 FRB Ser. 12_LC9, Class D, 4.427s, 2047 474,000 455,730 Ser. 07-CB20, Class X1, IO, 0.154s, 2051 6,854,246 66,000 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 131,471 LB-UBS Commercial Mortgage Trust Ser. 05-C7, Class C, 5.35s, 2040 763,000 786,500 Ser. 06-C7, Class A2, 5.3s, 2038 515,283 534,637 Ser. 04-C6, Class E, 5.177s, 2036 431,000 435,095 Ser. 04-C8, Class D, 4.946s, 2039 468,000 483,584 Ser. 05-C1, Class D, 4.856s, 2040 518,000 530,380 Ser. 07-C2, Class XW, IO, 0.538s, 2040 822,765 13,580 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.678s, 2039 25,479,070 438,444 Ser. 06-C7, Class XCL, IO, 0.66s, 2038 2,450,276 39,837 Ser. 06-C7, Class XW, IO, 0.66s, 2038 1,336,584 22,008 Ser. 05-C2, Class XCL, IO, 0.363s, 2040 3,427,640 9,546 Ser. 07-C2, Class XCL, IO, 0.13s, 2040 5,273,258 82,558 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 411,261 423,659 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.885s, 2049 125,180 8,900 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.28s, 2049 50,382 50,319 Ser. 06-4, Class AJ, 5.239s, 2049 309,000 294,323 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 142,901 144,305 FRB Ser. 07-HQ12, Class A2, 5.601s, 2049 155,720 156,499 FRB Ser. 07-HQ12, Class A2FX, 5.601s, 2049 1,060,845 1,074,106 Ser. 07-HQ11, Class C, 5.558s, 2044 477,000 428,441 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 244,950 233,315 FRB Ser. 05-HQ5, Class X1, IO, 0.204s, 2042 63,221,354 170,698 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 (F) 649,858 651,224 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.878s, 2045 3,221,831 361,931 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 564,000 558,980 Ser. 07-C34, IO, 0.337s, 2046 1,997,090 24,165 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C16, Class G, 5.517s, 2041 770,000 755,840 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.465s, 2044 937,000 955,553 FRB Ser. 11-C4, Class E, 5.248s, 2044 989,000 974,542 Residential mortgage-backed securities (non-agency) (3.7%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.094s, 2036 550,000 552,750 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 280,000 246,260 Ser. 13-RR1, Class 1A2, 2.455s, 2035 1,360,000 1,105,680 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.923s, 2037 310,523 190,506 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.033s, 2034 12,634 915 Countrywide Alternative Loan Trust Ser. 05-34CB, Class 1A8, 5 1/2s, 2035 649,337 585,248 Ser. 05-20CB, Class 3A6, 5 1/2s, 2035 332,939 300,894 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 689,061 557,243 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 121,603 199,563 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 327,000 440,275 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.467s, 2035 $963,625 831,704 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 677,150 592,303 FRB Ser. 06-AR4, Class 1A1B, 1.078s, 2046 1,506,387 1,250,301 FRB Ser. 05-AR13, Class A1C3, 0.648s, 2045 3,618,302 3,108,122 FRB Ser. 05-AR9, Class A1C3, 0.638s, 2045 777,051 699,346 FRB Ser. 12-RR2, Class 1A2, 0.356s, 2047 850,000 596,468 Total mortgage-backed securities (cost $65,121,426) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2044 $2,000,000 $2,170,938 4s, TBA, February 1, 2044 2,000,000 2,121,406 U.S. Government Agency Mortgage Obligations (10.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 19,329 21,200 5 1/2s, June 1, 2035 20,944 23,027 5 1/2s, April 1, 2020 6,958 7,530 4s, with due dates from August 1, 2042 to June 1, 2043 1,135,342 1,178,583 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 115,447 133,860 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 47,770 53,413 6s, July 1, 2037 2,307 2,567 6s, with due dates from May 1, 2021 to October 1, 2021 65,035 71,404 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 51,158 55,208 5 1/2s, TBA, February 1, 2044 1,000,000 1,101,094 5s, May 1, 2037 118,702 129,654 5s, with due dates from May 1, 2020 to March 1, 2021 7,663 8,220 4 1/2s, TBA, February 1, 2044 1,000,000 1,072,813 4s, with due dates from May 1, 2019 to September 1, 2020 90,319 96,344 4s, TBA, February 1, 2044 6,000,000 6,285,469 3 1/2s, TBA, February 1, 2044 8,000,000 8,116,875 3s, TBA, February 1, 2044 15,000,000 14,586,329 Total U.S. government and agency mortgage obligations (cost $36,472,607) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $134,775 IL State G.O. Bonds, 4.421s, 1/1/15 45,000 46,621 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 120,806 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 123,027 Total municipal bonds and notes (cost $355,668) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $10,923,200 $101,913 Total purchased swap options outstanding (cost $123,978) SENIOR LOANS (—%) (a) (c) Principal amount Value Aramark Corp. bank term loan FRN 3.748s, 2016 $7,147 $7,167 Aramark Corp. bank term loan FRN Ser. B2, 3.703s, 2016 8,655 8,673 Aramark Corp. bank term loan FRN Ser. C, 0.029s, 2016 1,037 1,039 Aramark Corp. bank term loan FRN Ser. C3, 0.029s, 2016 576 577 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 10,436 10,025 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 13,740 13,858 SunGard Data Systems, Inc. bank term loan FRN 1.916s, 2014 24 24 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 25,177 17,484 Total senior loans (cost $64,071) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) shares 11,229,275 $11,229,275 SSgA Prime Money Market Fund zero % (P) shares 430,000 430,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 $139,000 138,993 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, August 21, 2014 (SEGSF)(SEGCCS) 1,818,000 1,817,373 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, July 24, 2014 (SEG) (SEGSF)(SEGCCS) 2,412,000 2,411,342 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 8,672,000 8,671,098 Total short-term investments (cost $24,695,018) TOTAL INVESTMENTS Total investments (cost $323,645,897) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $182,750,975) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/16/14 $1,445,754 $1,476,289 $30,535 Chilean Peso Sell 4/16/14 445,308 451,529 6,221 Euro Buy 3/19/14 36,281 41,491 (5,210) Singapore Dollar Buy 2/19/14 736,561 754,975 (18,414) Singapore Dollar Sell 2/19/14 736,561 754,132 17,571 Barclays Bank PLC Australian Dollar Sell 4/16/14 530,867 527,705 (3,162) British Pound Buy 3/19/14 6,234,781 6,193,618 41,163 Canadian Dollar Sell 4/16/14 464,128 448,632 (15,496) Czech Koruna Buy 3/19/14 143,160 142,926 234 Euro Buy 3/19/14 2,320,472 2,327,936 (7,464) Japanese Yen Buy 2/19/14 2,385,540 2,482,485 (96,945) Norwegian Krone Buy 3/19/14 742,315 760,625 (18,310) Norwegian Krone Sell 3/19/14 742,315 759,728 17,413 Polish Zloty Sell 3/19/14 1,097,350 1,119,777 22,427 Singapore Dollar Sell 2/19/14 252,753 267,531 14,778 Swedish Krona Sell 3/19/14 865,626 868,027 2,401 Swiss Franc Sell 3/19/14 761,313 771,382 10,069 Turkish Lira Sell 3/19/14 448,289 425,799 (22,490) Citibank, N.A. Australian Dollar Sell 4/16/14 346,741 354,026 7,285 Brazilian Real Buy 4/2/14 160,940 158,777 2,163 Chilean Peso Sell 4/16/14 889,247 892,400 3,153 Danish Krone Buy 3/19/14 661,833 665,286 (3,453) Euro Sell 3/19/14 17,151,662 17,218,442 66,780 Japanese Yen Buy 2/19/14 4,478,804 4,625,038 (146,234) New Taiwan Dollar Buy 2/19/14 1,372,651 1,414,088 (41,437) New Taiwan Dollar Sell 2/19/14 1,372,651 1,418,448 45,797 Swiss Franc Sell 3/19/14 1,216,224 1,220,101 3,877 Thai Baht Buy 2/19/14 334,865 352,559 (17,694) Credit Suisse International Australian Dollar Buy 4/16/14 753,928 754,569 (641) Australian Dollar Sell 4/16/14 753,928 755,409 1,481 British Pound Sell 3/19/14 1,069,176 1,060,401 (8,775) Canadian Dollar Sell 4/16/14 17,120 7,977 (9,143) Czech Koruna Buy 3/19/14 436,029 440,939 (4,910) Czech Koruna Sell 3/19/14 436,029 439,475 3,446 Euro Buy 3/19/14 1,766,823 1,776,496 (9,673) Indian Rupee Buy 2/19/14 441,932 443,668 (1,736) Indian Rupee Sell 2/19/14 441,932 448,539 6,607 Indian Rupee Buy 5/21/14 1,328,293 1,328,427 (134) Japanese Yen Sell 2/19/14 6,812,693 7,064,912 252,219 Mexican Peso Buy 4/16/14 375,017 380,327 (5,310) Mexican Peso Sell 4/16/14 375,017 374,423 (594) New Zealand Dollar Sell 4/16/14 962,068 981,660 19,592 Norwegian Krone Buy 3/19/14 733,519 753,616 (20,097) Norwegian Krone Sell 3/19/14 733,519 746,109 12,590 Singapore Dollar Sell 2/19/14 34,698 46,926 12,228 South African Rand Sell 4/16/14 1,497,586 1,530,960 33,374 South Korean Won Buy 2/19/14 1,590,067 1,581,815 8,252 Swedish Krona Sell 3/19/14 743,511 738,176 (5,335) Swiss Franc Sell 3/19/14 1,922,922 1,927,004 4,082 Deutsche Bank AG Australian Dollar Sell 4/16/14 135,003 135,238 235 British Pound Buy 3/19/14 305,667 304,519 1,148 Canadian Dollar Sell 4/16/14 751,227 761,134 9,907 Euro Buy 3/19/14 439,008 441,139 (2,131) Japanese Yen Sell 2/19/14 138,228 32,075 (106,153) Polish Zloty Buy 3/19/14 361,555 369,695 (8,140) Polish Zloty Sell 3/19/14 361,555 369,758 8,203 Swiss Franc Sell 3/19/14 2,404,756 2,416,518 11,762 Goldman Sachs International Australian Dollar Buy 4/16/14 240,132 245,172 (5,040) Australian Dollar Sell 4/16/14 240,132 240,322 190 British Pound Buy 3/19/14 44,535 46,255 (1,720) Canadian Dollar Buy 4/16/14 518,267 516,273 1,994 Canadian Dollar Sell 4/16/14 518,267 540,773 22,506 Euro Sell 3/19/14 17,561,538 17,646,955 85,417 Japanese Yen Buy 2/19/14 303,441 266,954 36,487 HSBC Bank USA, National Association British Pound Buy 3/19/14 143,302 142,690 612 British Pound Sell 3/19/14 143,302 143,266 (36) Canadian Dollar Buy 4/16/14 733,748 751,802 (18,054) Canadian Dollar Sell 4/16/14 733,749 765,372 31,623 Euro Buy 3/19/14 733,568 747,960 (14,392) Euro Sell 3/19/14 733,568 744,656 11,088 Japanese Yen Buy 2/19/14 4,038,008 4,243,726 (205,718) New Taiwan Dollar Buy 2/19/14 1,372,654 1,413,768 (41,114) New Taiwan Dollar Sell 2/19/14 1,372,654 1,417,812 45,158 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 836,236 858,141 (21,905) Australian Dollar Sell 4/16/14 836,236 840,200 3,964 British Pound Buy 3/19/14 767,618 769,892 (2,274) Canadian Dollar Sell 4/16/14 720,572 741,913 21,341 Euro Buy 3/19/14 5,859,106 5,888,709 (29,603) Japanese Yen Sell 2/19/14 2,901,043 3,002,785 101,742 Malaysian Ringgit Buy 2/19/14 203,137 212,625 (9,488) Mexican Peso Sell 4/16/14 536,977 544,445 7,468 New Taiwan Dollar Buy 2/19/14 2,407,615 2,474,658 (67,043) New Taiwan Dollar Sell 2/19/14 2,407,506 2,490,317 82,811 New Zealand Dollar Sell 4/16/14 495,835 505,751 9,916 Norwegian Krone Buy 3/19/14 233,628 240,134 (6,506) Polish Zloty Buy 3/19/14 698,213 707,472 (9,259) Polish Zloty Sell 3/19/14 698,213 715,216 17,003 Singapore Dollar Buy 2/19/14 2,020,294 2,042,132 (21,838) Singapore Dollar Sell 2/19/14 2,020,294 2,071,953 51,659 South African Rand Buy 4/16/14 2,314 2,404 (90) South African Rand Sell 4/16/14 2,314 2,369 55 South Korean Won Buy 2/19/14 3,742,627 3,743,307 (680) South Korean Won Sell 2/19/14 3,742,627 3,723,386 (19,241) Swiss Franc Sell 3/19/14 873,524 884,856 11,332 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/16/14 104,954 106,750 1,796 British Pound Sell 3/19/14 6,995,004 6,957,888 (37,116) Canadian Dollar Sell 4/16/14 428,991 432,886 3,895 Euro Buy 3/19/14 777,671 788,878 (11,207) Japanese Yen Buy 2/19/14 755,978 735,528 20,450 Japanese Yen Sell 2/19/14 755,978 740,735 (15,243) Mexican Peso Buy 4/16/14 28,597 31,874 (3,277) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 452,746 451,751 995 British Pound Buy 3/19/14 1,162,355 1,153,523 8,832 Canadian Dollar Sell 4/16/14 447,187 478,912 31,725 Euro Sell 3/19/14 1,983,831 2,005,144 21,313 Israeli Shekel Buy 4/16/14 156,720 157,371 (651) Japanese Yen Buy 2/19/14 520,612 540,047 (19,435) New Taiwan Dollar Buy 2/19/14 2,407,509 2,476,136 (68,627) New Taiwan Dollar Sell 2/19/14 2,407,509 2,487,092 79,583 New Zealand Dollar Buy 4/16/14 235,771 240,708 (4,937) Norwegian Krone Buy 3/19/14 649,653 667,059 (17,406) Polish Zloty Buy 3/19/14 723,078 741,471 (18,393) Polish Zloty Sell 3/19/14 723,078 739,730 16,652 Singapore Dollar Sell 2/19/14 675,389 698,345 22,956 South Korean Won Buy 2/19/14 2,827,776 2,832,124 (4,348) South Korean Won Sell 2/19/14 2,827,776 2,811,194 (16,582) Swedish Krona Buy 3/19/14 93,669 93,903 (234) Swiss Franc Sell 3/19/14 648,440 648,998 558 UBS AG Australian Dollar Sell 4/16/14 754,276 754,858 582 British Pound Buy 3/19/14 2,024,139 2,030,216 (6,077) Canadian Dollar Sell 4/16/14 23,664 20,374 (3,290) Czech Koruna Buy 3/19/14 29,241 29,500 (259) Czech Koruna Sell 3/19/14 29,241 29,465 224 Euro Buy 3/19/14 540,567 543,219 (2,652) Japanese Yen Buy 2/19/14 144,047 134,092 9,955 Mexican Peso Buy 4/16/14 375,010 376,242 (1,232) Mexican Peso Sell 4/16/14 375,010 374,510 (500) New Zealand Dollar Buy 4/16/14 35,313 36,068 (755) New Zealand Dollar Sell 4/16/14 35,313 36,285 972 Norwegian Krone Buy 3/19/14 3,022 3,104 (82) Singapore Dollar Sell 2/19/14 250,794 277,215 26,421 South African Rand Sell 4/16/14 454,312 451,084 (3,228) Swiss Franc Sell 3/19/14 765,285 765,800 515 WestPac Banking Corp. Australian Dollar Buy 4/16/14 695,833 710,270 (14,437) Australian Dollar Sell 4/16/14 695,833 696,409 576 Canadian Dollar Sell 4/16/14 4,161,194 4,341,634 180,440 Euro Buy 3/19/14 1,266,582 1,278,808 (12,226) Japanese Yen Buy 2/19/14 1,162,765 1,201,698 (38,933) Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 9 $921,028 Mar-14 $25,115 Canadian Government Bond 10 yr (Long) 13 1,534,088 Mar-14 36,132 Euro-Bobl 5 yr (Short) 73 12,477,210 Mar-14 (92,794) Euro-Bund 10 yr (Short) 152 29,495,735 Mar-14 (508,116) Euro-Buxl 30 yr (Short) 11 1,903,123 Mar-14 (60,863) Euro-Schatz 2 yr (Long) 111 16,564,181 Mar-14 16,842 Japanese Government Bond 10 yr (Long) 9 12,749,927 Mar-14 51,933 Japanese Government Bond 10 yr (Short) 15 21,249,878 Mar-14 (86,686) Japanese Government Bond 10 yr Mini (Long) 28 3,967,466 Mar-14 18,252 U.K. Gilt 10 yr (Long) 33 5,988,509 Mar-14 82,371 U.S. Treasury Bond 30 yr (Long) 7 935,156 Mar-14 21,971 U.S. Treasury Bond Ultra 30 yr (Long) 42 6,040,125 Mar-14 231,248 U.S. Treasury Note 2 yr (Long) 86 18,937,469 Mar-14 (5,538) U.S. Treasury Note 5 yr (Short) 31 3,739,375 Mar-14 2,543 U.S. Treasury Note 10 yr (Long) 63 7,922,250 Mar-14 42,865 U.S. Treasury Note 10 yr (Short) 126 15,844,500 Mar-14 (46,505) Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/14 (premiums $120,155) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $21,846,400 $67,505 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $11,826,600 $(1,183) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 11,826,600 (15,256) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 11,826,600 2,247 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 11,826,600 (6,623) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/Oct-17 (Purchased) Oct-14/1.56 43,925,000 (16,735) 1.03/6 month EUR-EURIBOR_Reuters/Oct-17 (Written) Oct-14/1.03 EUR 35,140,000 (14,076) JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/Oct-16 (Purchased) Oct-14/1.115 $17,570,000 (4,217) 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 10,923,200 (29,165) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 21,846,400 49,155 0.862/6 month EUR-EURIBOR_Reuters/Oct-16 (Written) Oct-14/0.862 EUR 13,178,000 1,777 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $1,042,656) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $1,000,000 2/13/14 $1,047,578 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 1,608,000 $— 12/5/18 3 month CAD-BA-CDOR 2.1125% $16,357 CAD 6,453,000 — 1/7/24 3.09% 3 month CAD-BA-CDOR (163,223) Barclays Bank PLC AUD 8,828,500 — 1/24/24 4.4925% 6 month AUD-BBR-BBSW (67,814) CHF 911,000 — 11/18/23 1.492% 6 month CHF-LIBOR-BBA (19,507) CHF 1,814,000 — 12/5/23 1.489% 6 month CHF-LIBOR-BBA (36,199) EUR 4,190,000 — 11/5/17 6 month EUR-EURIBOR-REUTERS 0.958% 55,369 EUR 28,193,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 255,901 GBP 1,031,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (124,679) SEK 5,890,000 — 1/9/24 3 month SEK-STIBOR-SIDE 2.815% 18,576 Citibank, N.A. AUD 883,000 — 1/13/24 4.614% 6 month AUD-BBR-BBSW (15,148) AUD 1,774,000 — 1/14/24 4.575% 6 month AUD-BBR-BBSW (25,321) Credit Suisse International AUD 795,000 — 10/10/23 6 month AUD-BBR-BBSW 4.49% 11,459 AUD 4,375,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 69,386 AUD 1,157,000 — 12/16/23 4.63% 6 month AUD-BBR-BBSW (23,471) CHF 1,008,000 — 10/22/23 6 month CHF-LIBOR-BBA 1.51875% 26,420 CHF 1,384,000 — 11/19/23 1.4775% 6 month CHF-LIBOR-BBA (27,440) CHF 1,711,000 — 11/20/23 1.47% 6 month CHF-LIBOR-BBA (32,520) CHF 808,000 — 12/4/23 1.4675% 6 month CHF-LIBOR-BBA (14,358) CHF 1,644,000 — 7/18/23 1.4925% 6 month CHF-LIBOR-BBA (39,163) CHF 2,178,000 — 12/19/23 1.5825% 6 month CHF-LIBOR-BBA (62,662) CHF 1,554,000 — 12/19/23 6 month CHF-LIBOR-BBA 1.5825% 44,709 CHF 773,000 — 1/9/24 1.56% 6 month CHF-LIBOR-BBA (19,168) CHF 2,531,000 — 1/9/24 1.555% 6 month CHF-LIBOR-BBA (61,441) EUR 14,820,000 — 6/28/17 6 month EUR-EURIBOR-REUTERS 1.29% 569,570 EUR 5,650,000 — 6/28/22 6 month EUR-EURIBOR-REUTERS 1.94% 257,067 SEK 4,620,000 — 11/28/23 3 month SEK-STIBOR-SIDE 2.635% 4,745 SEK 5,280,000 — 12/19/23 3 month SEK-STIBOR-SIDE 2.69% 8,687 SEK 7,760,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.81% 24,258 Deutsche Bank AG CAD 878,000 — 1/9/24 3.0925% 3 month CAD-BA-CDOR (22,286) Goldman Sachs International AUD 3,270,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 51,861 AUD 1,664,000 — 11/20/23 6 month AUD-BBR-BBSW 4.535% 24,958 AUD 1,773,000 — 1/3/24 4.68% 6 month AUD-BBR-BBSW (40,349) CAD 1,548,000 — 5/30/23 2.534% 3 month CAD-BA-CDOR 17,891 CHF 3,600,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% 122,781 CHF 3,600,000 — 7/3/23 6 month CHF-LIBOR-BBA 1.5275% 127,431 CHF 3,024,000 — 10/21/23 6 month CHF-LIBOR-BBA 1.55% 89,342 CHF 1,500,000 — 11/7/23 1.475% 6 month CHF-LIBOR-BBA (30,671) CHF 2,708,000 — 11/8/23 6 month CHF-LIBOR-BBA 1.465% 52,349 EUR 107,271,000 (E) — 8/6/17 1 month EUR-EONIA-OIS-COMPOUND 1.102% 504,920 EUR 26,303,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (3,459) EUR 26,303,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS (45,174) EUR 26,303,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (3,371) EUR 26,303,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS (47,006) EUR 26,303,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (12,059) EUR 26,303,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS (35,795) GBP 1,031,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (317) JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY-LIBOR-BBA (19,980) JPY 411,000,000 — 9/15/41 6 month JPY-LIBOR-BBA 1.768% 19,499 KRW 2,760,000,000 — 7/12/18 3.07% 3 month KRW-CD-KSDA-BLOOMBERG (4,304) KRW 6,550,000,000 — 7/12/15 3 month KRW-CD-KSDA-BLOOMBERG 2.771% 3,691 KRW 8,034,000,000 — 11/18/18 3 month KRW-CD-KSDA-BLOOMBERG 3.105% 19,243 SEK 4,102,000 — 10/14/23 2.84% 3 month SEK-STIBOR-SIDE (19,369) SEK 6,600,000 — 11/29/23 3 month SEK-STIBOR-SIDE 2.60% 3,557 SEK 7,280,000 — 12/6/23 3 month SEK-STIBOR-SIDE 2.72125% 15,600 JPMorgan Chase Bank N.A. AUD 518,000 — 1/29/24 4.42% 6 month AUD-BBR-BBSW (1,036) CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD-BA-CDOR 1,003 CAD 1,100,000 — 9/21/41 3 month CAD-BA-CDOR 2.78311% (106,575) CAD 6,167,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (5,032) CAD 2,887,000 — 10/9/23 3 month CAD-BA-CDOR 3.055% 82,592 CAD 10,636,500 — 1/7/24 3 month CAD-BA-CDOR 3.09185% 270,581 CAD 1,752,000 — 1/7/24 3.088% 3 month CAD-BA-CDOR (44,030) CAD 585,000 — 1/15/24 3.031% 3 month CAD-BA-CDOR (11,697) HUF 81,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR-REUTERS (1,148) JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 65,989 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 93,452 PLN 1,070,000 — 2/4/19 6 month PLN-WIBOR-WIBO 4.04% (230) SEK 7,061,000 — 11/12/23 2.745% 3 month SEK-STIBOR-SIDE (18,694) SEK 7,060,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.80% 21,096 Total $— (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 29,802,000 (E) $(159) 9/3/17 1.53% 1 month EUR-EONIA-OIS-COMPOUND $(295,585) EUR 2,576,000 (24) 7/17/23 1.918% 6 month EUR-EURIBOR-REUTERS (67,488) EUR 1,970,000 (19) 7/17/23 1.906% 6 month EUR-EURIBOR-REUTERS (48,570) EUR 3,219,000 (31) 9/3/23 6 month EUR-EURIBOR-REUTERS 2.1825% 171,011 EUR 3,024,000 (29) 10/21/23 6 month EUR-EURIBOR-REUTERS 2.168% 140,594 EUR 22,500,000 (E) (69) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.926% 36,953 EUR 688,000 (7) 12/9/23 2.095% 6 month EUR-EURIBOR-REUTERS (22,127) EUR 3,967,000 (E) (39) 7/18/23 6 month EUR-EURIBOR-REUTERS 2.932% 55,015 GBP 529,000 (6) 12/19/23 2.90% 6 month GBP-LIBOR-BBA (13,903) JPY 379,698,000 (68) 7/12/43 2.024375% 6 month JPY-LIBOR-BBA (222,315) JPY 118,820,000 (22) 10/3/43 6 month JPY-LIBOR-BBA 1.8425% 21,220 JPY 1,827,358,000 (74) 7/12/18 6 month JPY-LIBOR-BBA 0.5175% 175,183 JPY 189,849,000 (34) 7/18/43 1.9825% 6 month JPY-LIBOR-BBA (91,060) JPY 913,679,000 (37) 7/18/18 6 month JPY-LIBOR-BBA 0.4825% 73,008 JPY 1,370,518,500 (56) 8/28/18 0.4475% 6 month JPY-LIBOR-BBA (98,428) JPY 285,926,000 (12) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (13,146) JPY 142,580,000 (26) 10/15/43 6 month JPY-LIBOR-BBA 1.73% (15,318) JPY 328,100,000 (59) 11/19/43 1.75625% 6 month JPY-LIBOR-BBA 19,639 EUR 22,500,000 (E) (114) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.915% 37,212 $34,000,000 (327) 8/28/20 2.52% 3 month USD-LIBOR-BBA (1,208,266) EUR 1,290,000 (23) 6/20/23 1.835% 6 month EUR-EURIBOR-REUTERS (23,461) EUR 6,400,000 (80) 8/27/20 1.854% 6 month EUR-EURIBOR-REUTERS (342,435) EUR 22,500,000 (E) (114) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.925% 40,246 EUR 22,500,000 (E) (99) 12/5/16 6 month EUR-EURIBOR-REUTERS 0.918% 33,584 EUR 1,382,000 (E) (21) 7/19/23 6 month EUR-EURIBOR-REUTERS 2.92% 18,077 JPY 285,926,000 (23) 10/3/18 0.403% 6 month JPY-LIBOR-BBA (13,157) JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY-LIBOR-BBA (27,738) JPY 118,820,000 (41) 10/3/43 6 month JPY-LIBOR-BBA 1.843% 21,342 EUR 7,800,000 (E) (114) 7/2/23 2.895% 6 month EUR-EURIBOR-Telerate (96,475) EUR 7,800,000 (E) (114) 7/3/23 2.89% 6 month EUR-EURIBOR-REUTERS (93,846) EUR 16,911,000 (291) 7/15/23 1.945% 6 month EUR-EURIBOR-REUTERS (504,573) EUR 22,500,000 (E) (114) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.942% 44,494 EUR 1,644,000 (30) 12/12/23 2.081% 6 month EUR-EURIBOR-REUTERS (49,215) EUR 1,592,000 (E) (12) 9/20/17 1.015% 1 month EUR-EONIA-OIS-COMPOUND (4,431) EUR 2,165,000 (39) 12/20/23 6 month EUR-EURIBOR-REUTERS 2.037% 50,308 $11,651,400 (E) (131) 11/21/23 3 month USD-LIBOR-BBA 4.22125% 46,592 16,545,000 (E) (92) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 47,723 18,998,000 (E) 92,152 3/19/19 3 month USD-LIBOR-BBA 1.90% (93,269) 547,000 (35) 9/25/23 3 month USD-LIBOR-BBA 2.92% 13,769 16,545,000 (E) (133) 11/20/18 2.14% 3 month USD-LIBOR-BBA 51,653 11,651,400 (E) (131) 11/20/23 3 month USD-LIBOR-BBA 4.255% 63,603 25,798,700 (E) 319,548 3/19/19 3 month USD-LIBOR-BBA 2.00% (58,144) 23,920,900 (E) 120,471 3/19/16 3 month USD-LIBOR-BBA 0.75% 9,239 2,695,600 (E) (40,490) 3/19/44 3 month USD-LIBOR-BBA 3.75% (101,329) 54,433,500 (E) 987,820 3/19/24 3 month USD-LIBOR-BBA 3.25% (965,254) 151,500,000 (E) (492) 12/5/16 3 month USD-LIBOR-BBA 1.237% 222,213 1,146,000 (E) (23,173) 3/19/24 3 month USD-LIBOR-BBA 3.15% 7,539 51,387,000 (E) (193) 12/5/16 1.6675% 3 month USD-LIBOR-BBA 141,635 24,072,000 (E) (90) 1/21/17 3 month USD-LIBOR-BBA 1.67% (36,680) EUR 6,052,000 (E) 118,583 3/19/24 6 month EUR-EURIBOR-REUTERS 2.25% (132,000) EUR 37,683,000 (E) (192) 12/5/16 6 month EUR-EURIBOR-REUTERS 1.1275% (161,301) EUR 1,104,000 (44) 1/15/34 6 month EUR-EURIBOR-REUTERS 2.693% 54,248 EUR 802,000 (14) 1/16/24 6 month EUR-EURIBOR-REUTERS 2.092% 22,035 EUR 17,647,000 (E) (90) 1/21/17 6 month EUR-EURIBOR-REUTERS 1.031% 37,753 EUR 31,662,000 (E) (240) 7/28/17 1 month EUR-EONIA-OIS-COMPOUND 0.8575% (51,910) GBP 800,000 (E) 10,901 3/19/24 6 month GBP-LIBOR-BBA 3.00% (11,824) GBP 1,408,000 (31) 1/9/24 6 month GBP-LIBOR-BBA 2.95% (43,443) GBP 911,000 (20) 1/14/24 6 month GBP-LIBOR-BBA 2.82625% (10,601) EUR 1,512,000 (27) 10/22/23 6 month EUR-EURIBOR-REUTERS 2.125% 61,846 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $670,888 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(4,573) 1,203,905 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,324) Barclays Bank PLC 132,580 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 731 220,820 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,436) 7,255,707 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (49,461) 202,793 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (920) 9,278,880 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 52,576 6,120 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10) 142,648 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 808 613,927 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,429 81,021 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 446 1,224,617 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 10,829 3,300,185 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 18,700 662,639 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,755 116,175 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 640 376,648 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,075 273,195 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,505 2,276,600 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,495) 116,945 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (286) 1,237,965 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,532 374,237 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,518) 187,118 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (759) 187,118 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (759) 375,536 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,523) 975,202 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,955) 375,536 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,523) 1,624,732 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,076) 979,029 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (1,720) 313,248 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,775 413,746 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (727) 583,565 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (927) 749,664 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,040) 1,587,443 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,773 Citibank, N.A. 244,333 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,384 7,028,000 — 2/3/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) (1,124) 526,785 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,591 2,011,748 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,239 1,757,000 — 1/31/16 1.795% USA Non Revised Consumer Price Index- Urban (CPI-U) 9 Credit Suisse International 1,095,457 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 9,857 493,876 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,005 2,257,595 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,735 1,996,028 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,144 1,974,194 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 12,011 657,820 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,515 Goldman Sachs International 246,229 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (571) 41,553 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (66) 548,201 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,566) 548,201 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,566) 1,947,557 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,849) 1,823,708 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,432) 5,299,016 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,239) 714,824 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,202) 59,699 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (301) 71,617 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (362) 1,352,667 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,830) 1,548,106 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,071) 815,198 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,303) 6,782,000 — 8/9/18 2.2575% USA Non Revised Consumer Price Index- Urban (CPI-U) 82,782 6,782,000 — 8/15/18 2.225% USA Non Revised Consumer Price Index- Urban (CPI-U) 71,821 685,772 (1,500) 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,507) JPMorgan Chase Bank N.A. 1,808,696 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,004) Total $(1,500) OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $2,666 $39,000 5/11/63 300 bp $1,612 CMBX NA BBB- Index BBB-/P 5,303 88,000 5/11/63 300 bp 2,926 CMBX NA BBB- Index BBB-/P 10,865 176,000 5/11/63 300 bp 6,110 CMBX NA BBB- Index BBB-/P 10,317 181,000 5/11/63 300 bp 5,427 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 13,525 122,000 5/11/63 300 bp 10,229 Irish Gov't, 4.50%, 4/18/2020 — (21,712) 271,000 9/20/17 (100 bp) (23,479) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (44,216) 271,000 9/20/17 (100 bp) (32,424) Credit Suisse International CMBX NA BBB- Index BBB-/P 690 89,000 5/11/63 300 bp (1,714) CMBX NA BBB- Index BBB-/P 8,994 113,000 5/11/63 300 bp 5,942 CMBX NA BBB- Index BBB-/P 1,382 119,000 5/11/63 300 bp (1,833) CMBX NA BBB- Index BBB-/P 15,705 139,000 5/11/63 300 bp 11,950 CMBX NA BBB- Index BBB-/P 11,537 149,000 5/11/63 300 bp 7,511 CMBX NA BBB- Index BBB-/P 11,968 150,000 5/11/63 300 bp 7,916 CMBX NA BBB- Index BBB-/P 9,867 150,000 5/11/63 300 bp 5,815 CMBX NA BBB- Index BBB-/P 4,625 152,000 5/11/63 300 bp 518 CMBX NA BBB- Index BBB-/P 2,678 152,000 5/11/63 300 bp (1,428) CMBX NA BBB- Index BBB-/P 2,397 156,000 5/11/63 300 bp (1,818) CMBX NA BBB- Index BBB-/P 13,039 179,000 5/11/63 300 bp 8,203 CMBX NA BBB- Index BBB-/P 19,849 259,000 5/11/63 300 bp 12,852 CMBX NA BBB- Index BBB-/P 12,926 315,000 5/11/63 300 bp 4,417 CMBX NA BBB- Index BBB-/P 48 1,000 5/11/63 300 bp 21 CMBX NA BBB- Index — (7,683) 136,000 1/17/47 (300 bp) 508 CMBX NA BBB- Index — (8,276) 136,000 1/17/47 (300 bp) (84) CMBX NA BBB- Index — (8,276) 136,000 1/17/47 (300 bp) (84) Spain Gov't, 5.50%, 7/30/2017 — (31,948) 271,000 9/20/17 (100 bp) (31,384) Total $36,270 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $302,553,732. (b) The aggregate identified cost on a tax basis is $324,624,678, resulting in gross unrealized appreciation and depreciation of $15,465,532 and $7,209,916, respectively, or net unrealized appreciation of $8,255,616. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,129,550 $29,986,132 $21,886,407 $1,584 $11,229,275 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $159,886,631 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 53.4% Spain 6.5 Japan 5.7 Italy 5.4 Germany 4.5 United Kingdom 3.5 France 3.2 Belgium 2.0 Greece 1.4 Luxembourg 1.4 Netherlands 1.4 Canada 1.3 Argentina 1.2 Russia 1.1 Mexico 1.1 Austria 0.9 Ireland 0.9 South Africa 0.8 Supra-Nation 0.6 Brazil 0.5 Poland 0.5 Sweden 0.5 Other 2.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to hedge market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,564,679 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $605,074 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $869,830. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $87,568,775 $— Foreign government and agency bonds and notes — 113,439,579 — Mortgage-backed securities — 69,351,936 — Municipal bonds and notes — 425,229 — Purchased swap options outstanding — 101,913 — Senior loans — 58,847 — U.S. government and agency mortgage obligations — 37,235,934 — Short-term investments 11,659,275 13,038,806 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $293,590 $— Futures contracts (271,230) — — Written swap options outstanding — (67,505) — Forward premium swap option contracts — (34,076) — TBA sale commitments — (1,047,578) — Interest rate swap contracts — (3,035,410) — Total return swap contracts — 126,142 — Credit default contracts — (38,561) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $36,931 $75,492 Foreign exchange contracts 1,647,799 1,354,209 Interest rate contracts 5,704,323 8,884,489 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased swap option contracts (contract amount) $94,600,000 Written swap option contracts (contract amount) $110,900,000 Futures contracts (number of contracts) 800 Forward currency contracts (contract amount) $374,600,000 OTC interest rate swap contracts (notional) $570,500,000 Centrally cleared interest rate swap contracts (notional) $831,100,000 OTC total return swap contracts (notional) $110,600,000 OTC credit default swap contracts (notional) $4,100,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
